Appleton, C. J.
The alleged trustee sets forth in his disclosure that the principal deb.tor enlisted as a volunteer in the army of the United States, and continued therein; that the sum'of $275, being the money deposited, was the bounty received on" such enlistment; that said debtor had no other personal property; and that, after’the service of the writ iri the present suit, he designated this amount to be exempt from attachment and seizure on execution.
Upon a disclosure of these facts, the presiding Justice charged the supposed trustee, to which ruling exceptions were duly filed and allowed.
It is provided by an Act approved March 15,1862, c. 106, § 2, that "personal property to the amount of one thousand dollars, other than that held in partnership, * * in addition to that already exempted by- law, shall be exempt from attachment, or seizure upon execution, from and after *107the time such volunteer shall enlist in the service aforesaid, and during his term of service, to be designated by the debtor or his agent or attorney.”
The object of the Legislature was to protect the property of the volunteer in the service of the United States, from attachment on the writ or seizure and sale on execution. One thousand dollars is thus exempt. If there be personal property exceeding this sum in value, it is for the debtor to " designate” what shall be exempted. If there be less than this amount belonging to the debtor, there is no occasion for his making any designation. It will be exempt by force of the statute. Everett v. Herrin, 46 Maine, 357.
Personal projierty, exempted from execution by statute, is not liable to attachment by the trustee process. If turned out to the officer having an execution against the principal debtor, such officer would not be justified in appropriating it to the discharge of the same. Staniels v. Raymond, 4 Cush., 314. Ex ceplions sustained.

Trustee discharged.

Davis, Kent, Walton, Barrows and Danforth, JJ., concurred.